UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

DECISION AND ORDER
V. 18-CR-49-A

ERICA LOUNSBERRY,

Defendant.

 

This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28
U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On April 16, 2019,
defendant Erica Lounsberry appeared before Magistrate Judge Roemer and entered
a plea of guilty to Count 1 of the Indictment which charges a conspiracy to commit
wire fraud in violation of 18 U.S.C. § 1349. Magistrate Judge Roemer has issued a
Report and Recommendation (Dkt. No. 203) confirming his oral report and
recommendation finding that defendant's plea of guilty was knowing, voluntary, and
supported by a factual basis. Dkt. No. 209, pp. 50-51. It is hereby

ORDERED that upon review of the transcript of the April 16, 2019, change-of-
plea proceeding before the Magistrate Judge, the Court finds that defendant
Lounsberry’s plea of guilty was knowing, voluntary, and has a factual basis.
Accordingly, defendant Lounsberry’s plea of guilty is accepted based upon the oral
findings and recommendations of the Magistrate Judge as confirmed in the written
Report and Recommendation. Dkt. No. 209, pp. 50-51; Dkt. No. 203. The parties

are directed to the Court’s Text Order setting a date for sentencing and the
submission of sentencing documents.

IT 1S SO ORDERED.
{ ) ‘ f/f
I~ Vf bt vs
| \Atem 1L- | f ALi

¥ Se

HONORABLE RIGHARD J. ARCARA
UNITED STATES DISTRICT COURT

Dated: May 9, 2019
